Opinion filed August 31, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00240-CV
                                    __________

                    IN RE ALEXANDER HERNANDEZ

                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Alexander Hernandez, has brought a mandamus action against the
Honorable Barbara B. Rollins, Judge of the County Court at Law No. 2 of Taylor
County, Texas. He alleges that Judge Rollins abused her discretion when she denied
Relator’s motion to compel appraisal in Relator’s suit against USAA Texas Lloyd’s
Company, the real party in interest. In the underlying suit, Relator seeks to recover
insurance benefits allegedly owed under a homeowner’s insurance policy issued by
Real Party in Interest.
      Although Relator attached to his petition for writ of mandamus a copy of the
insurance policy at issue, Relator’s Notice of Appraiser, Relator’s Motion to Compel
Appraisal and for Abatement, Real Party in Interest’s response to Relator’s motion,
Real Party in Interest’s objection to Relator’s appointment of appraiser and motion
to strike, and the order in which Judge Rollins denied Relator’s motion to compel
appraisal, Relator did not attach a transcript of the hearing on the motion to compel.
Rule 52.7(a)(2) of the Texas Rules of Appellate Procedure requires Relator to file a
properly authenticated transcript of any relevant testimony from the underlying
proceeding, including any exhibits offered into evidence during such proceeding.
Relator states in his petition that the trial court ruled on his motion after a hearing.
Relator has not provided us with a written statement that no testimony was adduced
at the hearing. See TEX. R. APP. P. 52.7(a)(2). Therefore, we hold that Relator has
not presented us with sufficient documentation to demonstrate that he is entitled to
mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).
      We deny Relator’s petition for writ of mandamus.




                                                      PER CURIAM


August 31, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2